921 F.2d 276
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elizabeth Hanford DOLE, Secretary of Labor, U.S. Departmentof Labor, Petitioner,v.VINING INDUSTRIES, Respondent.
No. 90-3827.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1990.

Before DAVID A. NELSON and RYAN, Circuit Judges, and LIVELY, Senior Circuit Judge.


1
CONSENT DECREE ENFORCING A FINAL ORDER OF THE OCCUPATIONAL

SAFETY AND HEALTH REVIEW COMMISSION

2
This cause was submitted on the application of the Secretary of Labor for entry of a Judgment against Respondent, Vining Industries, enforcing a final order of the Occupational Safety and Health Review Commission dated September 21, 1990 pursuant to the terms of the settlement agreement entered into between the parties and attached hereto and incorporated by reference herein.


3
Therefore, pursuant to Section 11(b) (29 U.S.C. Sec. 660(b)) of the Occupational Safety and Health Act of 1970, 29 U.S.C. Secs. 651 et seq., it is hereby ORDERED, ADJUDGED AND DECREED that:


4
1. The Commission's Final Order dated September 21, 1990 is hereby enforced in accordance with the terms of the attached settlement agreement.


5
2. Respondent shall comply and remain in compliance with the Commission's Final Order enforced here and abate the cited conditions in accordance with the terms of the Final Order and settlement agreement.